Chief Judge Lippman
(dissenting in part). A defendant not found in possession of stolen property may be convicted of robbery on a theory of forcible retention, but only upon proof, direct or circumstantial, to justify the inference that, at the time of her resort to force, she retained what she stole. Proof of actual possession contemporaneous with the use of force to perfect the *654taking is not, as the majority suggests (majority op at 651), dispensable to a robbery conviction.
The Appellate Division may have spoken with less than optimal precision when it said in substance that because defendant was not apprehended in possession of the stolen property she could not be convicted of robbery on a forcible retention theory.1 But the court was not wrong in concluding that the evidence, even when viewed in the light most favorable to the People, did not prove what it had to: that defendant did, in fact, retain the purloined earrings when she struck out at and threatened the store employees.
The People urge that the jury could reasonably have inferred from defendant’s taking of the earrings that she possessed them until and during her confrontation with the store employees. But, although there was evidence that she stole the earrings, there was none that she still had them at the time of the altercation. That latter event was removed by at least half an hour from the taking, and there is no evidence as to the disposition of the earrings in the meantime. Defendant could easily have transferred them to someone else (her son or shopping partner and codefendant are obvious candidates) or might have left them, purposely or otherwise, at the layaway counter during one of her several video-recorded trips there. What is certain is that she did not possess the earrings shortly after the altercation, and there was no evidence to substantiate the explanatory hypothesis that she got rid of them following the altercation but before her arrest — a period during which she was apparently constantly pursued and observed by the store employees.
It is presumably to avoid elevating petit larceny to robbery on the basis of a purely speculative connection between the taking and a subsequent use of force that the robbery statute repeatedly requires the use of force to coincide with or follow *655immediately upon the taking.2 Where the immediacy requirement is scrupulously met, the necessary inference that the force was used to consolidate the taking is one that often may be naturally drawn from the close temporal relation between the taking and the thief’s resort to force. On the other hand, to permit a robbery conviction where there is a substantial interval between the theft and the use of force, and where there is no evidence, except the taking, to sustain the inference of continued possession, countenances the fracture of what is supposed to be a unified course of felonious conduct into a disjunct sequence composed of a taking and a subsequent use of force, and in so doing effectively relieves the People of proving, as we have held they must, that force was used “for the purpose of’ — i.e., with the conscious objective of — completing the theft (see People v Smith, 79 NY2d 309, 311-312 [1992]).
The majority suggests that unless the People are relieved of the statutory requirement of proving that force was used for the purpose of retaining stolen property, criminal conduct will be rewarded in contravention of public policy (majority op at 651). All that is properly involved, however, is the measuring of the statutory criteria for robbery against the conduct proved. Moreover, there is no social or penal justification for treating as a class B or C felony what is, without the benefit of considerable imaginative embellishment, a petit larceny followed at some temporal remove by an assault.
In reducing the robbery convictions, the Appellate Division, I believe, correctly conformed the judgment to the proof. I would affirm the appealed order in its entirety.
Judges Graffeo, Read, Smith and Pigott concur with Judge Rivera; Chief Judge Lippman dissents in part in an opinion in which Judge Abdus-Salaam concurs.
Order modified by reinstating defendant’s conviction of robbery in the first and second degrees and remitting the case to the Appellate Division, Third Department, for consideration of the-facts (CPL 470.25 [2] [d]; 470.40 [2] [b]) and, as so modified, affirmed.

. The decision says,
“[w]here a defendant is found to be in possession of stolen property, a jury may infer that he or she threatened or used force to prevent or overcome resistance to its taking or retention; however, when such evidence is lacking, it is impossible to conclude beyond a reasonable doubt that defendant’s conscious objective in threatening to use physical force was to prevent or overcome resistance to the retention of the property” (People v Gordon, 101 AD3d 1158, 1159 [2012] [emphasis added; internal quotation marks and citations omitted]).


. Robbery is defined as forcible stealing, which, as is here relevant, is in turn defined as the “use[ ] or threaten[ed] . . . immediate use of physical force upon another person for the purpose of.. . [preventing or overcoming resistance to the taking of the property or to the retention thereof immediately after the taking” (Penal Law § 160.00 [1] [emphasis added]).